DETAILED ACTION

This Office action responds to papers filed on 26 September 2019.

Claims 1-20 are pending and presented for examination.

Applicant's submission of references on form PTO-1449, filed on September 26, 2019, has been considered. A signed copy of the form is attached. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The elements of claim 1 belong to a statutory category of a machine.  The claim(s) recite(s) determining an actionable insight for the building asset and generating a work-order. 
	Claim 1 recites “determining of an actionable insight” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “by one or more processors” language, “determining of an actionable insight” in the 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “causing a display device … to display the work-order” or “communicating with the building asset and causing the building asset to perform one or more operations based on the actionable insight”.  These limitations are simply insignificant extra solution activities, see MPEP 2106.04(d)(2).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
	Similarly, claim 14 recites “determining of an actionable insight” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the 
This judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of “causing a display device … to display the work-order” or “communicating with the building asset and causing the building asset to perform one or more operations based on the actionable insight”.  These limitations are simply insignificant extra solution activities, see MPEP 2106.04(d)(2).  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is therefore directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0322598 A1 to Collins in view of US Patent Application Publication No. US 2013/0086243 A1 to Cho et al..
The published reference of prior art to Collins teaches of a property management system that includes multiple components so as to efficiently monitor the components within the system.  In doing so, Collins teaches and/or fairly suggests the limitations of the instant invention as follows.
With regard to claims 1 and 14, directed to a building system and method for assurance services with timeseries, respectively, the building system comprising one or 
monitor a building asset for one or more events and generate a plurality of performance timeseries for the building asset based on the one or more events – (Collins teaches of an service management system which monitors the assets within the building system; however, the prior art of Cho et al. (herein after referred to as “Cho”) teaches of monitoring the devices over a period of time and transmitting maintenance information duly in paragraphs [0036] et seq.); 
determine an actionable insight for the building asset by cross-correlating the plurality of performance timeseries – (Collins teaches of collecting service management data to be stored and modified by the processor in paragraphs [0058] and [0066] while Cho teaches of planning and transmitting service maintenance packages to each of the devices based upon the events of each device beginning in paragraph [0036]); and 
perform at least one of: 
generating a work-order for the building asset based on the actionable insight – (Collins teaches of preparing and submitting a work-orders to fix an appliance or device as explained in paragraph [0087]); and 
causing a display device of a user device to display the work-order – (Collins teaches of displaying of work-orders for viewing by the service providers as indicated in paragraphs [0103] and [0108]); or 
communicating with the building asset and causing the building asset to perform one or more operations based on the actionable insight – (Collins teaches of communication with the asset/device and performing of the service in paragraph [0108]).
Although Collins teaches of a property management system as claimed, the reference of prior art is not specific in explaining the monitoring and generating of information regarding the performance timeseries as claimed.  For this reason, the reference of prior art to Cho is introduced.  As aforementioned, Cho teaches of gathering time periods of different aspects of each of the assets/components/devices so as to enable a more efficient performance time frame.  Cho teaches this in relation to the device management apparatus as explained in paragraph [0037] et seq.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Collins with the time collection aspect of Cho so as to improve efficiency and operability of the assets.
	 
As per claims 2 and 15,  the cross-correlating the plurality of performance timeseries comprises determining whether one or more first events of a first performance timeseries of the plurality of performance timeseries occurring at one or more first points in time are followed by one or more second events of a second performance timeseries of the plurality of performance timeseries occurring at one or more second points in time within a predefined amount of time of the one or more first 

Claim 3 is directed to the building asset is one of a heating, ventilation, and air conditioning (HVAC) device, a fire suppression device, or a security device.  Collins teaches the use of a HVAC system in paragraph [0075]. 

Regarding claims 4, 11 and 16, the instructions cause the one or more processors to cross-correlate the plurality of performance timeseries by analyzing the plurality of performance timeseries with a set of rules, wherein each rule of the set of rules is associated with a particular actionable insight of a plurality of actionable insights is recited.  Cho teaches of the rules for use as per the actionable insight or job to be performed with the maintenance package that is transmitted in paragraph [0038]. 

As per claims 5 and 17 the plurality of performance timeseries comprise at least one of: a software version timeseries indicating a software version of the building asset at a plurality of times; an operating status timeseries indicating whether the building asset is online or offline at the plurality of times; or an asset health timeseries indicating “software versions of the plurality of electronic devices.” And in paragraph [0088] teaches the on/off aspect of the instant invention. 

In claims 6 and 18, the instructions cause the one or more processors to generate a virtual timeseries from the plurality of performance timeseries, wherein the virtual timeseries indicates an overall compliance of the building asset with one or more requirements based on the plurality of performance timeseries is claimed.  Cho teaches the use of an adjusted time and a current time with the performance of the assets in paragraph [0135] as “the device management function performing unit 175 accesses the memory 160 to confirm an adjusted maintenance execution time and a current maintenance execution state. When the adjusted maintenance execution time comes, the device management function performing unit 175”.

Claims 10 and 19 recite the instructions cause the one or more processors to: generate a plurality of other work-orders for the building asset; and generate a work-order timeseries for the building asset based on the plurality of other work-orders. Collins teaches the use of work-orders placed to service the assets in paragraph [0087].  

Regarding claim 12, the actionable insight indicates the one or more operations for the building asset to perform is defined.  Collins teaches this feature in paragraph [0089] as the service requests are explained.

“[in] reference to a work order, a building manager and/or authorized representative can add notes, mark the request as solved or completed once verified, complete numerous related tasks, arrange for and schedule for a service company to resolve the problem, etc.”

Claim 20 is directed to a building system for assurance services with timeseries, the building system comprising – (the building system is taught as the property management system by Collins in paragraph [0053]): 
a building asset located within a building, wherein the building asset communicates with a building gateway device – (taught as components or assets as stated in paragraph [0024] by Collins); 
the building gateway, wherein the building gateway is configured to communicate with the building asset and an assurance service – (taught as the communication link in Fig. 5 and paragraph [0054] by Collins); and 
an assurance services system configured to communicate with the building gateway, the assurance services system comprising one or more memory devices configured to store instructions thereon that, when executed by one or more processors – (taught as the service management system as defined in paragraph [0044] by Collins), 
cause the one or more processors to: 
monitor, via the building gateway, the building asset for one or more events and generate a plurality of performance timeseries for the building asset based on the one or more events – (Collins teaches of an service management system which monitors the assets within the building system; however, the prior art of Cho et al. (herein after referred to as “Cho”) teaches of monitoring the devices over a period of time and transmitting maintenance information duly in paragraphs [0036] et seq.); 
determine an actionable insight for the building asset by cross-correlating the plurality of performance timeseries – (Collins teaches of collecting service management data to be stored and modified by the processor in paragraphs [0058] and [0066] while Cho teaches of planning and transmitting service maintenance packages to each of the devices based upon the events of each device beginning in paragraph [0036]); and 
perform at least one of: 
generating a work-order for the building asset based on the actionable insight– (Collins teaches of preparing and submitting a work-orders to fix an appliance or device as explained in paragraph [0087]); and 
causing a display device of a user device to display the work-order – (Collins teaches of displaying of work-orders for viewing by the service providers as indicated in paragraphs [0103] and [0108]); or 
communicating with the building asset and causing the building asset to perform one or more operations based on the actionable insight – (Collins teaches of communication with the asset/device and performing of the service in paragraph [0108]). 
Although Collins teaches of a property management system as claimed, the reference of prior art is not specific in explaining the monitoring and generating of information regarding the performance timeseries as claimed.  For this reason, the reference of prior art to Cho is introduced.  As aforementioned, Cho teaches of gathering time periods of different aspects of each of the assets/components/devices so as to enable a more efficient performance time frame.  Cho teaches this in relation to the device management apparatus as explained in paragraph [0037] et seq.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Collins with the time collection aspect of Cho so as to improve efficiency and operability of the assets.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication No. US 2018/0322598 A1 to Collins and US Patent Application Publication No. US 2013/0086243 A1 to Cho et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2019/0087078 A1 to Norton et al..
Claim 7 recites the instructions cause the one or more processors to:
retrieve location information of the building asset and a plurality of other building assets from the one or more memory devices; retrieve a building map indicating a plurality of 
	 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being obvious over US Patent Application Publication No. US 2018/0322598 A1 to Collins and US Patent Application Publication No. US 2013/0086243 A1 to Cho et al. as applied to claim 1 above, and further in view of US Patent Application Publication No. US 2019/0146431 A1 to Nayak et al.
The applied reference to Nayak et al. has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in 
Claim 8 recites the instructions cause the one or more processors to:
monitor a plurality of other building assets for one or more other events and generate a plurality of other performance timeseries for each of the plurality of other building assets based on the one or more other events– (taught as components or assets as stated in paragraph [0087] being stored in the database for the building management system by Collins, the use of a time for performance is taught by Cho in paragraph [0036]);
generate a risk score for each of the plurality of other building assets based on the plurality of other performance timeseries; and generate a particular risk score for the building asset based on the plurality of performance timeseries – (the generating of a risk score and the risk score based on a plurality of other performances is taught by Nayak et al. ((hereinafter referred to as “Nayak”) in paragraphs [0082]-[0099] with the use of a fault notification system and the risk scores are organized based on priority levels).  
In claim 9 the instructions cause the one or more processors to:

Although the references of prior art to Collins and Cho teach the limitations of the instant invention as aforementioned.  They fall short of teaching the use of risk scores and a list including the risk score for each of the assets within the building.  However, the prior art of Nayak teaches these elements of the instant invention as stated above.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned inventions of Collins and Cho to have included the use of fault notifications or risk scores as per Nayak so as to enable the ease of locating the devices with a fault or risk score and allowing the facilitation of presentation of the devices to a user or technician as indicated by Nayak in paragraph [0082].
For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SR/Examiner, Art Unit 2119                                                                                                                                                                                                        November 18, 2021

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119